DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. US 20180284666 in view of Moon et al. US 20140233991.
Regarding claim 1, Fujii et al. discloses:
A fixing device comprising:
a roller (110) (FIG. 2) having a rotation axis;
a belt unit (200) (FIG. 2) that conveys a sheet in a conveyance direction in combination with the roller, the belt unit comprising:
	an endless belt (210) (FIG. 2);

	an upstream belt guide (260) (FIG. 2) which guides an inner surface of the endless belt at a position upstream of the nip in the conveyance direction. 
Fujii et al. does not explicitly disclose a chute having a guide surface configured to guide the sheet toward the nip, the guide surface having an upstream end and a downstream end in the conveyance direction, wherein, in a section orthogonal to the rotation axis, a line segment connecting the downstream end of the guide surface and the upstream end of the nip does not intersect the upstream belt guide, and an extended line extended from the downstream end of the guide surface along the guide surface toward the roller intersects a surface of the roller at a position upstream of the upstream end of the nip.
Moon et al. discloses a fixing device comprising a roller (122) (FIG. 3) having a rotation axis; a pressing member (130) (FIG. 3); a nip (N2) (FIG. 2); a chute (144) (FIG. 3) having a guide surface configured to guide the sheet toward the nip, the guide surface having an upstream end and a downstream end (at 146) (FIG. 3) in the conveyance direction, wherein, in a section orthogonal to the rotation axis, a line segment connecting the downstream end of the guide surface and the upstream end of the nip does not intersect the pressing member (FIG. 3), and an extended line extended from the downstream end of the guide surface along the guide surface toward the roller intersects a surface of the roller at a position upstream of the upstream end of the nip (FIG. 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the apparatus as disclosed by Fujii et al. to include the chute positioned as disclosed by Moon et al. in order to ensure stable transportation of the sheet to the fusing nip [0077] (Moon et al.).  
Regarding claim 2, Fujii et al. discloses:

wherein the nip forming member comprises an elastic pad (221) (FIG. 2) that is elastically deformable [0026], and 
wherein deformation caused when the roller and the nip forming member are pressed against each other is smaller in the elastic layer than in the elastic pad (FIG. 2).
Regarding claim 3, Fujii et al. discloses:
wherein, in a section orthogonal to the rotation axis, a tangent line of the roller surface at the upstream end of the nip does not intersect the guide surface (FIG. 2).
Regarding claim 4, Fujii et al. in view of Moon et al. teaches:
wherein, in a section orthogonal to the rotation axis,
the downstream end of the guide surface is located between the nip and a straight line orthogonal to the guide surface and tangent to the surface of the roller (FIG. 3) (Moon et al.).
Regarding claim 5, Fujii et al. in view of Moon et al. teaches:
wherein, in a section orthogonal to the rotation axis, the guide surface intersects a common tangent line tangent to the surface of the roller and to a surface of the upstream belt guide at a position upstream of the nip in the conveyance direction (FIG. 2) (Fujii et al.) (FIG. 3) (Moon et al.).
Regarding claim 7, Fujii et al. in view of Moon et al. teaches:
wherein an angle formed between the extended line and a tangent line of the surface of the roller which passes through an intersection of the extended line and the surface of the roller is 40 degrees or smaller (FIG. 3) (Moon et al.).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii et al. US 20180284666 in view of Moon et al. US 20140233991 and further in view of Hayashi et al. US 20060210288.
Regarding claim 8, Fujii et al. in view of Moon et al. teaches the limitations of claim 1 as set forth above, but does not explicitly teach a sliding sheet having a coefficient of friction lower than a 
Hayashi et al. discloses a sliding sheet (2-2) (FIG. 2) having a coefficient of friction lower than a coefficient of friction of the upstream belt guide (2) (FIG. 2) placed between the upstream belt guide and the endless belt (1) (FIG. 2) [0078].
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to further modify the apparatus as taught by Fujii et al. in view of Moon et al. to include the sliding sheet as disclosed by Hayashi et al. in order to reduce friction between the upstream belt guide and the endless belt [0078] (Hayashi et al.). 

Allowable Subject Matter
Claims 9-16 are allowed.
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 6, the prior art of record does not disclose or suggest the recited “wherein the distance from the downstream end of the guide surface to the roller is shorter at both axial ends of the roller than at the center of the roller” along with the remaining claim limitations.
Regarding claims 9-16, the prior art of record does not disclose or suggest the recited “conveyor belt configured to convey a sheet with a toner image formed thereon to the guide surface of the chute… wherein the upstream end of the guide surface is located at a position lower than a position of a sheet conveyance surface of the conveyor belt and at a position upstream of a position of a downstream end of the belt frame in the conveyance direction” along with the remaining claim limitations.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS S GIAMPAOLO II whose telephone number is (571)272-6619.  The examiner can normally be reached on M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay Jr. can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS S GIAMPAOLO II/Primary Examiner, Art Unit 2852